—Order unanimously reversed on the law without costs, motion denied and order of filiation reinstated. Memorandum: Respondent admitted that he was *925the father of the child, and an order of filiation was entered on June 25, 1984. More than seven years later, in July 1991, respondent moved to vacate that order of filiation and for an order directing the child and the parties to submit to a blood test. Family Court improvidently exercised its discretion in directing the parties and child to submit to an HLA test. Where, as here, a significant period of time has elapsed since entry of the order of filiation, a party seeking an HLA test to negate his prior admission of paternity must proffer more than conjecture that the child is not his (see, Matter of Shirley M. C. v Curley G., 188 AD2d 1080; Matter of Director of Suffolk County CSEB v Eugene B., 148 AD2d 535; Matter of Constance S. v Steven A., 130 AD2d 493, 494). (Appeal from Order of Erie County Family Court, Trost, J. H. O.—Paternity.) Present—Denman, P. J., Balio, Fallon, Doerr and Davis, JJ.